
	
		I
		112th CONGRESS
		1st Session
		H. R. 2899
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Rohrabacher (for
			 himself, Mr. Poe of Texas, and
			 Mr. Forbes) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to ensure
		  open and free journalism access in the People’s Republic of China by
		  establishing a reciprocal relationship between the number of visas issued to
		  state-controlled media workers in China and in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Chinese Media Reciprocity Act of
			 2011.
		2.Limitation on
			 visas to state-controlled media workers from the People’s Republic of
			 China
			(a)Limitation on
			 I-VisasSection 101(a)(15)(I)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(I)) is amended by
			 inserting subject to section 214(s), before upon a
			 basis.
			(b)Reciprocity of
			 visas to state media workersSection 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended by adding at the end the
			 following:
				
					(s)(1)In the case of an alien
				who is a state-controlled media worker from the People’s Republic of China and
				is seeking classification under section 101(a)(15)(I), the Attorney General may
				only issue a visa to such an alien upon a basis of reciprocity with visas
				issued by the People’s Republic of China to nationals of the United States who
				are employees of the Broadcasting Board of Governors and who seek to enter the
				People’s Republic of China solely to engage in such vocation.
						(2)For purposes of
				this subsection—
							(A)the term state-controlled media
				worker from the People’s Republic of China means a representative of a
				media organization owned, operated, or controlled by the People’s Republic of
				China, including—
								(i)China Central Television;
								(ii)China
				Daily;
								(iii)China National
				Radio;
								(iv)China News Service;
								(v)China Radio
				International;
								(vi)China Youth
				Daily;
								(vii)Economic
				Daily;
								(viii)Global
				Times;
								(ix)Guangming
				Daily;
								(x)Legal
				Daily;
								(xi)Liberation Army
				Daily;
								(xii)People’s Daily;
				or
								(xiii)Xinhua News Agency; and
								(B)the term Broadcasting Board of
				Governors means—
								(i)the entity
				described under the Chinese Media Reciprocity
				Act of 2011; and
								(ii)any other entity
				that engages in broadcasting activities as a result of such
				Act.
								.
			3.Revocation of
			 certain visas; nonimmigrant status
			(a)Revocation of
			 certain visasNot later than
			 30 days after the date of the enactment of this Act, the Secretary of State
			 shall revoke a sufficient number of visas issued to state-controlled media
			 workers from the People’s Republic of China so that the remaining number of
			 such visas does not exceed the number of visas issued by the People’s Republic
			 of China to nationals of the United States who are employees of the
			 Broadcasting Board of Governors and who seek to enter the People’s Republic of
			 China solely to engage in such vocation.
			(b)Revocation of
			 certain nonimmigrant statusNot later than 30 days after the date
			 of the enactment of this Act, the Secretary of State shall revoke the
			 nonimmigrant status of a sufficient number of aliens who are state-controlled
			 media workers from the People’s Republic of China and who entered the United
			 States as nonimmigrants under section 101(a)(15)(I) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(I)) so that the remaining number of such
			 aliens with a valid immigration status who are present in the United States
			 does not exceed the number of nationals of the United States who are employees
			 of the Broadcasting Board of Governors and who entered the People’s Republic of
			 China under a nonimmigrant visa solely to engage in such vocation.
			(c)DefinitionsIn
			 this section the terms state-controlled media workers from the People’s
			 Republic of China and Broadcasting Board of Governors have
			 the meanings given such terms in section 214(s)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(s)(2)).
			
